  Case 3:20-cv-00848-N Document 11 Filed 06/01/20    Page 1 of 23 PageID 665



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF TEXAS
                           DALLAS DIVISION


                                      §
R.K.C.J., LLC                         §
PLAINTIFF                             §
                                      §   Civil Action No. 3:20-CV-00848-n
VS.                                   §   Judge David Godbey
                                      §
                                      §
TEXAS REPUBLIC BANK, N.A.
                                      §
DEFENDANT
                                      §




       PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION TO DISMISS
                        AND BRIEF IN SUPPORT




                                                /s/Kevin S. Wiley, Sr.

                                                THE WILEY LAW GROUP, PLLC
                                                Kevin S. Wiley, Sr.
                                                State Bar No. 21470700
                                                325 N. St. Paul Street, Suite 2250
                                                Dallas, Texas 75201
                                                Email: kwiley@wileylawgroup.com
                                                Phone: (214) 537-9572
                                                Fax: (972) 449-5717
 Case 3:20-cv-00848-N Document 11 Filed 06/01/20      Page 2 of 23 PageID 666



                            TABLE OF CONTENTS


I. INTRODUCTION AND BACKGROUND FACTS …………………………….……….…… 1
II. ARGUMENT AND AUTHORITIES………………..…………….…………………………. 2
       A. DEFENDANTS HAVE NO BASIS FOR MOTION TO DISMISS UNDER THE
       APPLICABLE LEGAL STANDARDS ……………………………………..…….... 2
       B. THERE IS NO BASIS FOR MOTION TO DISMISS FOR FAILURE TO STATE
       A CLAIM UNDER THE EQUAL CREDIT OPPORTUNITY ACT (15 U.S.C. §
       1691) ………………………………………………………………………………… 6
       C. THERE IS NO BASIS FOR MOTION TO DISMISS FOR FAILURE TO STATE
       A CLAIM FOR RELIEF UNDER 42 U.S.C. §1981 …...………………………..… 16
       D. PLAINTIFF AGREES AND HAS, BY AMENDMENT, DROPPED CLAIMS
       UNDER 42 U.S.C. §1983, 42 U.S.C. §200E; 42 U.S.C. §3602(I); 42 U.S.C. §3614,
       THE TEXAS COMMISSION ON HUMAN RIGHTS ACT (TEX. LAB. CODE
       §§21.001, ET SEQ ………………………………………………………………..... 18
       E. PLAINTIFF HAS DROPPED CLAIMS FOR DECLARATORY RELIEF ….… 18
III. PRAYER FOR RELIEF ….……………………………………………….…………..…… 18




                                       ii
  Case 3:20-cv-00848-N Document 11 Filed 06/01/20                 Page 3 of 23 PageID 667



                                 TABLE OF AUTHORITIES
FEDERAL CASES
Alexander v. AmeriPro Funding, Inc., 848 F.3d 698, 705-706 (5th Cir. 2017) …….... 7, 10, 13, 14
Ashcroft b. Iqbal, 556 U.S. 662 (2009) ………………………………………..……………..…. 1, 2, 16
Bell Atl. Corp. v. Twombly, 550 U.S. 544, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007) .... 1, 2, 3, 4, 6
Bellows v. Amoco Oil Co., 118 F.3d 268, 274 (5th Cir. 1997) ……………………………………. 17
Bjorquez v. Wells Fargo Bank, N.A., 2013 WL 6055258 (D.Ore. 2013) ………………..…….. 9, 10
Boardley v. Household Fin. Corp. Ill., 39 F.Supp. 3d 689 (D.Md. 2014) ……………..…… 8, 9, 12
Body by Cook, Inc. v. State Farm Mut. Auto. Ins., 869 F.3d 381, 386 (5th Cir. 2017) ………… 17
Ceasar v. Wells Fargo Bank, 2020 WL 525384, (5th Circuit 2 2020)…………………………...… 17
Combs v. Bank of Am., N.A., 2015 Dist. Lexis 110130 (D.C. Md. 2015) ………….…. 8, 10, 11, 12
Gagliardi v. Sullivan, 513 F.3d 301 (1st Cir.2008) ………………………………………………....... 2
Green v. State Bar of Tex., 27 F.3d 1083, 1086 (5th Cir. 1994) …………………………….…….. 17
Glenn v. Wells Fargo Bank, N.A., No. DKC 15-3058, 2016 U.S. Dist. LEXIS 85824, 2016 W.L.
3570274 ……………………………………………………………………………………..…………….. 11
Gray v. Evercore Restructuring, LLC, 544 F.3d 320, 324 (1st Cir.2008) ………………..……….. 3
Jones v. Caliber Home Loans, Inc., 2019 WL 3366104 (M.D.La. 2019) ……………..…. 14, 15, 16
Jones v. Greninger, 188 F.3d 322, 324 (5th Cir.1999) …………………………………………….… 2
Jones v. Robinson Prop. Grp. L.P., 427 F.3d 987, 992 (5th Cir. 2005) ……………………..…… 17
Martin K. Eby Const. Co., Inc v. Dallas Area Rapid Transit, 369 F.3d 464, 467 (5th Cir. 2004)
……………………………………………………………………………………………………………. 3, 17
In re Katrina Beaches Litig., 495 F.3d 191, 205 (5th Cir. 2007), Martin K. ……………………. 17
McDonnell Douglas v. Green, 411 U.S. 792, 800, 93 S. Ct. 1817, 36 L.Ed. 2d 668 (1973) .. 3, 12
Pratt v. City of Houston, Tex., 247 F.3d 601, (5th Cir. 2001) …………………………………..….. 12
Pullins v. Hancock Whitney Bank, 2020 WL 14505060 (M.D.La. 2020) …………………..... 14, 15
Rodriguez–Ortiz v. Margo Caribe, Inc.,490 F.3d 92 (1st Cir.2007) ……………………….…..….. 3
Ruiz v. Bally Total Fitness Holding Corp., 496 F.3d 1, (1st Cir.2007). ……..…………….…….. 10
Swierkiewicz v. Sorema N. A., 534 U.S. 506 (2002)…………………………………………….….. 3, 4
Trans–Spec Truck Serv., Inc. v. Caterpillar, Inc., 524 F.3d 315, (1st Cir.2008) ………….……… 3
Walker v. Bank of Am. Corp. (2019 U.S.Dist. Lexis 133821 (D.Md. 2019) …..... 10, 11, 12, 13, 16
Wise v. Vilsack, 496 F. Appx. 283, 285 (4th Cir. 2012) ……………………………………….…….. 12
Vasquez v. Bank of America, N.A., 2013 WL 6001924 (N.D.Ca. 20130) ……….……..……….. 8, 9

                                                iii
  Case 3:20-cv-00848-N Document 11 Filed 06/01/20        Page 4 of 23 PageID 668



FEDERAL STATUTES AND RULES
15 U.S.C. § 1691 Et. Seq. (“ECOA”) ………………………..…...... 6, 7, 9, 10, 11, 12, 13, 14, 17
28 U.S.C. §1746 …………………………………………………………………………………. 1
42 U.S.C. §1981……………………………………………………………………………….... 16
42 U.S.C. §1983 ………………………………………………………………………………... 18
42 U.S.C., §200e ……………………………………………...……………………………...… 18
42 U.S.C. §3602(i) ………………………………………………………………………..……. 18
42 U.S.C. §3614 ………………………………………………………………………………... 18
Title 11, Chapter 13, United States Bankruptcy Code…………………………………………….8
Texas Commission on Human Rights Act (Tex. Lab. Code §21.001, et seq ………..………… 18
Rule 12(b)(6) of the Federal Rules of Civil Procedures ……..………………...…….....… 2, 4, 10
Rule 8(a)(2) of the Federal Rules of Civil Procedure ………………………………….……. 2, 12
Rule 11(b)(3) of the Federal Rules of Civil Procedure ………………………………………… 13
12 C.F.R. 12 § 202.4(b) ………………………………………………………………..….…… 14




                                         iv
Case 3:20-cv-00848-N Document 11 Filed 06/01/20                   Page 5 of 23 PageID 669



                 I. INTRODUCTION AND BACKGROUND FACTS

              1. Plaintiff initiated this complaint by a filing on April 13, 2020. [Doc. #1].

   Annexed to this Complaint is the Unsworn Declaration of Plaintiff under penalty of

   perjury under 28 U.S.C. §1746 in support of the Complaint. (the “Declaration”).

   Annexed to the Declaration are the exhibits referred to herein and therein unless

   otherwise described.

              2. Defendant filed its Motion to Dismiss [Doc. #7] on May 12, 2019. In this

   Motion, Defendant argues that the claims brought by Plaintiff are not recoverable, due to,

   Inter alia: (i) the Complaint is based on threadbare and speculative terms supported only

   by Plaintiff’s subjective beliefs. Therefore, according to Defendant, the complaint does

   not meet the applicable standards for finding of race discrimination set by the United

   States Supreme Court in two opinions, Ashcroft v. Iqbal, 556 U.S. 662 (2009), and Bell

   Atl. Corp. v. Twombly, 550 U.S. 544 (2002); (ii) several of the statutory elements provide

   no private right of action for the type of conduct; alternatively, statutory elements are

   missing for some of the causes of action asserted.

              3. Plaintiff filed first its First Amended Complaint to address the issues raised

   in the Defendant’s Motion to Dismiss relating to inapplicability of the statutes cited to

   support a private cause of action or missing elements. [Doc. #10]. Plaintiff next files this

   Response to Motion to Dismiss, vigorously disputing Defendant’s contention that there is

   no more than a mere scintilla of evidence and no plausible base for recovery on

   Plaintiff’s complaint based on the facts as alleged therein.




                                                                                    1|Page
Case 3:20-cv-00848-N Document 11 Filed 06/01/20                 Page 6 of 23 PageID 670



                         II. ARGUMENT AND AUTHORITIES

     A. Defendants Have No Basis for Motion to Dismiss Under the Applicable Legal
                                      Standards

              4. The standard under which federal courts review motions to dismiss is

   governed by Rule 12(b)(6), Fed. R. Civ. Proc. In reviewing a motion to dismiss, the court

   must determine whether the pleadings contain “sufficient factual matter, accepted as true,

   to state a claim to relief that is plausible on its face.” Ashcroft, Supra. (citation omitted).

   A claim is plausible on its face when the court can “draw the reasonable inference that

   the defendant is liable for the misconduct alleged.” Id. (citation omitted). A plaintiff

   has the task of setting forth factual allegations, either direct or inferential, regarding each

   material element necessary to recover under an actionable legal theory. Id. (citing to

   Gagliardi v. Sullivan, 513 F.3d 301, 305 (1st Cir.2008) (Emphasis added).

              5. A complaint must contain “a short and plain statement of the claim showing

   that the pleader is entitled to relief....” Rule 8(a)(2), Fed. R. Civ. Proc. Detailed factual

   allegations are not required, but “[t]hreadbare recitals of the elements of a cause of

   action, supported by mere conclusory statements, do not suffice.” Ashcroft, Supra, at 678

   (2009) (citing Bell, Supra, at 555. “Factual allegations must be enough to raise a right to

   relief above the speculative level, on the assumption that all the allegations in the

   complaint are true (even if doubtful in fact).” Bell, Supra, (internal citations omitted).

   The Fifth Circuit accepts “‘all well-pleaded facts as true, viewing them in the light most

   favorable to the plaintiff. Jones v. Greninger, 188 F.3d 322, 324 (5th Cir.1999).) “Thus,

   the court should not dismiss [a] claim unless the plaintiff would not be entitled to relief

   under any set of facts or any possible theory that [it] could prove consistent with the


                                                                                       2|Page
Case 3:20-cv-00848-N Document 11 Filed 06/01/20                 Page 7 of 23 PageID 671



   allegations in the complaint.”Martin K. Eby Const. Co., Inc v. Dallas Area Rapid Transit,

   369 F.3d 464, 467 (5th Cir. 2004).

              6. Contrary to the underlying theory in Defendant’s Motion to Dismiss,

   perfection is not required and there is no probability requirement at the pleading stage.

   Rather, the facts need only raise a reasonable expectation that discovery will reveal

   evidence to support relief. Id. citing to Bell, Supra, at 1955. (Emphasis Added). Thus, the

   complaint must contain enough factual allegations “that raise a right to relief above the

   speculative level.” Id. citing to Gray v. Evercore Restructuring, LLC, 544 F.3d 320, 324

   (1st Cir.2008). To be sure, this obligation requires more than labels, conclusory

   statements, or simply reciting the elements of a cause of action. See Bell, at 1964–

   65; Rodriguez–Ortiz v. Margo Caribe, Inc., 490 F.3d 92 at 95–96 (1st Cir.

   2007). Dismissal is therefore appropriate if the facts fail to establish a claim to relief that

   is plausible on its face. Id. (citing to Trans–Spec Truck Serv., Inc. v. Caterpillar, Inc., 524

   F.3d 315, 320 (1st Cir.2008)).

              7. Additionally, the Bell Court held that the plausibility requirement was not

   incongruent with the pleading standard established in Swierkiewicz v. Sorema N.

   A., 534 U.S. 506, at 508 (2002). Swierkiewicz held that “a complaint in an employment

   discrimination lawsuit [need] not contain specific facts establishing a prima facie case of

   discrimination under the framework set forth in McDonnell Douglas Corp. v. Green, 411

   U.S. 792 (1973). The Swierkiewicz Court held the prima facie case is a ‘flexible

   evidentiary standard’ that ‘should not be transposed into a rigid pleading standard for

   discrimination cases, Id. at 512. Bell continued to explain:



                                                                                       3|Page
Case 3:20-cv-00848-N Document 11 Filed 06/01/20               Page 8 of 23 PageID 672



          “transpos[ing] ‘plus factor’ summary judgment analysis woodenly
          into a rigid Rule 12(b)(6) pleading standard ... would be unwise,’
          Brief for Respondents 39. As the District Court correctly
          understood, however, ‘Swierkiewicz did not change the law of
          pleading, but simply re-emphasized ... that the Second Circuit's use
          of a heightened pleading standard for Title VII cases was contrary
          to the Federal Rules' structure of liberal pleading requirements.’
          313 F.Supp.2d, at 181 (citation and footnote omitted). Even though
          Swierkiewicz's pleadings ‘detailed the events leading to his
          termination, provided relevant dates, and included the ages
          and nationalities of at least some of the relevant persons
          involved with his termination,’ the Court of Appeals dismissed
          his complaint for failing to allege certain additional facts that
          Swierkiewicz would need at the trial stage to support his claim in
          the absence of direct evidence of
          discrimination. Swierkiewicz, at 514. We reversed on the ground
          that the Court of Appeals had impermissibly applied what
          amounted to a heightened pleading requirement by insisting that
          Swierkiewicz allege “specific facts” beyond those necessary to
          state his claim and the grounds showing entitlement to
          relief. Id., at 508. Here, in contrast, we do not require heightened
          fact pleading of specifics, but only enough facts to state a claim to
          relief that is plausible on its face.”

   Bell at 569. (emphasis in original).

              8. Plaintiffs believe this case and the facts pled certainly surmounts these

   nominal hurdles. A borrower of African American descent met with a loan officer of

   Defendant and discussed with Defendant a refinancing, [not a new issuance of credit], of

   an existing obligation with Hancock Whitney Bank, N.A. (“Whitney”). The debt

   principal balance is $1.6 million. The supporting documents supplied to the Bank,

   annexed as Exhibits to the Declaration, disclose that this debt is secured by a first lien on

   64 acres plus improvements with a dated appraisal of over $10 million dollars. The loan

   is not in default. The loan package that was presented to the Bank involved also

   disclosure of over $500 million in development of a public university and DART rail line

   adjacent to the property completed after the appraisal, and a planned development of over
                                                                                     4|Page
Case 3:20-cv-00848-N Document 11 Filed 06/01/20                Page 9 of 23 PageID 673



   $240 million immediately adjacent, also after the appraisal, along with updated and

   detailed plans for infrastructure, sewer, water, and transportation improvements in the

   area, some of which were already in place, and including the completion of a $10 million

   four-lane roadway improvement that fronts the property.

              9. In response to this Proposal, Defendant responded in writing, not verbally,

   as misstated in the Original Petition as follows, after the receipt of the proposal, including

   detailed descriptions of the property collateral, the existing indebtedness, current

   financials, infrastructure development plans, tax returns over three years, appraisals, and

   financial disclosures in an email dated January 31, 2020 with additional questions about

   the property and provided the following terms:

          “We are still underwriting, but if we were to approve the loan, we would require:

                  -assignment on the sales contract between the Texas Railroad Commission
                  and RKCJ.
                  -Skyview Ranch being the operating company, would need to be an
                  additional guarantor.
                  -2019 year-end Financial Statements for both RKCJ and Sky-View.”

              10. Upon receipt of this response, the Plaintiff terminated discussions. The

   very thought to the Plaintiff of assigning a $3 million option agreement with Texas

   Central, as collateral for repayment of an existing $1.6 million dollar loan, providing an

   additional 200% of collateral coverage, in addition to the first lien on collateral valued at

   over $10 million (a 900% collateral coverage) based on an appraisal taken before

   material developments that took place after the appraisal aforementioned, including, but

   not limited to the $500 million expansion of UTD, Dart Rail, and the planned $240




                                                                                      5|Page
Case 3:20-cv-00848-N Document 11 Filed 06/01/20                  Page 10 of 23 PageID 674



    million development of Centurion next door, smacked of pure racism. Mr. Pitre then

    instructed the undersigned counsel to file this suit for relief.

                11. Plaintiff’s contention is thus that, but for the race of its principals, it would

    never have been provided with such onerous terms for consideration. Plaintiff further

    believes that discovery will demonstrate the disparate treatment in proffered terms to

    Plaintiff for like investment to Anglo borrowers, exactly the standard elucidated by Bell,

    Supra. If in fact Defendant can produce evidence that such terms have historically been

    provided to an Anglo borrower of similar means at this juncture of due diligence, then

    and in that event, Defendant would prevail. However, to assert that dismissal is required

    merely because this fact pattern is the basis of the lawsuit, and same is thus made on pure

    speculation as argued by Defendant, would read the fleshing out thru discovery provisos

    of Bell completely out of that decision. Plaintiff is simply required to prove that during

    trial, after completion of discovery of Defendant’s similar proposals to Anglo borrowers,

    Defendant’s decisions were, more likely than not, motivated by racial animus—not hold

    Plaintiff to the impossible burden of proving the negative thesis that there was no racial

    bias at the Motion to Dismiss stage. Under Defendant’s reading of Bell, Plaintiff never

    gets its day in court. Reliance on Bell for that premise is simply wrong. Bell squarely

    holds that Plaintiff can move forward to discovery to confirm its allegations of racial bias

    in the provision of these discouraging credit terms.

     B. There is No Basis for Motion to Dismiss for Failure to State a Claim Under the
                      Equal Credit Opportunity Act (15 U.S.C. § 1691)


                12. Plaintiff and Defendant agree that this suit under Equal Credit Opportunity

    Act (“ECOA”) must be based on discrimination in “any applicant with respect to any
                                                                                         6|Page
Case 3:20-cv-00848-N Document 11 Filed 06/01/20                  Page 11 of 23 PageID 675



    aspect of a credit transaction…on the basis of race, color, religion, national origin, sex, or

    marital status or age.”. 15 U.S.C. § 1691(a). [Doc. 7, p.4, par. 7].

               13. Under the plain language of the statue, “any aspect of a credit transaction”

    would include the preliminary terms of a loan proposal prior to the conclusion of due

    diligence. 15 U.S.C.§§ 1691(a). Therefore, it follows that if the preliminary terms are

    provided on a racially discriminatory basis, as alleged by Plaintiff, that the stage of the

    transaction at the proposal level would not foreclose this action, and even Defendant does

    not assert that premise.

               14. Rather, Plaintiff concurs with Defendant’s authority cited in the Motion to

    Dismiss on the basic elements of an ECOA cause of action. In the Fifth Circuit, to state a

    claim for which relief may be granted under the ECOA, Plaintiffs must show that they

    were plausibly discriminated against in violation of statute. “More specifically, the

    complaint must plausibly allege that (1) each plaintiff was an “applicant”; (2) the

    defendant was a “creditor”; and (3) the defendant discriminated against the plaintiff with

    respect to any aspect of a credit transaction on the basis of the plaintiff’s membership in a

    protected class.” . Alexander v. AmeriPro Funding, Inc., 848 F.3d 698, 705-706 (5th Cir.

    2017) (See 15 U.S.C. §§ 1691(a), 1691a(b), 1691a(e), 1691e(a).” (Emphasis added). That

    litany of requirements is a virtual summary of Plaintiff’s complaint, and Plaintiff does not

    use mere labels to describe these separate discrete facts.

               15. In response, Defendant has asserted nothing but conclusory arguments that

    the Plaintiff’s pleading “does not come close to satisfying” these requirements. [Doc. #7,

    par. 11 p. 5.]. In support of this conclusory argument, Defendant relies on a string of

    cases that are clearly distinguishable on their facts.
                                                                                       7|Page
Case 3:20-cv-00848-N Document 11 Filed 06/01/20              Page 12 of 23 PageID 676



               16. For example, Defendant cites Combs v. Bank of Am., N.A., 2015 Dist.

    Lexis 110130 (D.C. Md. 2015) to support the argument that Plaintiff offered no

    qualifications to support a loan modification. In Coombs, a divorcee’ sought a loan

    modification after the divorced husband defaulted on a mortgage on the property that had

    been awarded to him during his occupation. Shortly after taking occupancy following

    husband’s default, Plaintiff further defaulted on payments. Plaintiff then filed a petition

    for relief to avert foreclosure under Title 11, Chapter 13, United States Bankruptcy Code.

    During the bankruptcy, she attempted to modify the above-mentioned loan modification

    to cure her defaults. The modifications were then denied for failure to provide requested

    financial documents.

               17. The Plaintiff then filed suit under ECOA. The Court had little trouble in

    granting the motion to dismiss on this record, where the bankrupt Plaintiff utterly failed

    to demonstrate she qualified for extension of credit. Similar decisions cited by Defendant

    show fact patterns where the Plaintiff failed to provide any direct evidence of their loan

    qualifications. (See Boardley v. Household Fin. Corp. Ill., 39 F.Supp. 3d 689 (D.Md.

    2014); Bjorquez v. Wells Fargo Bank, N.A., 2013 WL 6055258 (D.Ore. 2013); Vasquez v.

    Bank of America, N.A., 2013 WL 6001924 (N.D.Ca. 20130.)

               18. The holding in Bjorquez, Supra, is proudly quoted by Defendant [Doc. #7,

    par. 12] in support of the argument that Plaintiff has failed to allege sufficient facts

    supporting its qualifications for the loan request. By citing to Bjorquez, Defendant is

    showing how little attention they paid to Plaintiff’s petition. The reliance on Bjorquez is

    misplaced. Bjorquez’s holding was: “[B]eyond merely concluding that they were

    ‘refus[ed] the loan for which [they were] qualified,’ plaintiffs do not … allege any facts
                                                                                    8|Page
Case 3:20-cv-00848-N Document 11 Filed 06/01/20                 Page 13 of 23 PageID 677



    demonstrating that they      were, in fact, eligible for credit and nonetheless denied.”

    Bjorquez, Supra at 13.

               19. To use this Bjorquez holding as precedent shows Defendant has ignored

    the express provisions of the original complaint, Par. 4-7, with supporting Exhibits A-E

    that demonstrated that Plaintiff had a net worth in excess of $15 million; the property that

    was to secure refinancing was in excess of $10 million in appraised value before $500

    million in adjacent property improvements (UNT; Dart Rail); the Plaintiff had a partially

    funded option agreement to sell 27 acres to the Texas Central Railroad for $3,000,000

    payable $600,000 in January 2020 (paid); $400,000 in July 2020, and the balance of $2.0

    million in December 2020, and last Plaintiff’s tax returns that showed it had earned over

    $2.5 million dollars in real estate sales. In short, Plaintiff is hardly the bankrupt debtor in

    Coombs, Supra, or Boardley, Supra, who failed to timely turn in requested documents for

    a loan modification on a home and offered no support for credit qualification; nor the

    debtors without qualifying financial statements or “any support” in Bjorquez and

    Vasquez, Supra.

               20. In response to these facts, Defendant urges this Court to believe that

    Plaintiff’s statements of qualifications in its pleadings are “mere conclusory assertions”

    of qualifications for credit, criticized in Vasquez, Supra. The allegations in the Complaint

    are not mere conclusory assertions, but “specific facts” that supported Plaintiff’s

    qualifications for the refinancing, all of which are to be taken as true at this stage of the

    proceedings. If the problem is the original pleading did not state specifically that the facts

    being alleged were in support of substantial credit qualification, then that technical issue

    is solved in the First Amended Complaint. (Doc. #10).
                                                                                        9|Page
Case 3:20-cv-00848-N Document 11 Filed 06/01/20               Page 14 of 23 PageID 678



               21. What Defendant desires is this Court to ignore what is the rule on credit

    qualification in ECOA cases. The rule adopted by the Fifth Circuit in AmeriPro, Supra,

    and has become the consensus in most Circuits, is that there are three elements for an

    ECOA discrimination claim—(i) membership in a protected class; (ii)whether there was

    an application for credit for which the plaintiff was qualified; and (iii) whether there was

    a rejection or other disparate treatment despite qualifications. Walker v. Bank of Am.

    Corp. (2019 U.S. Dist. Lexis 133821 (D.Md. 2019). That case distinguishes Combs,

    Supra, cited to by Defendant, and was decided in that same District. Plaintiff Walker was

    distinguished from the bankrupt Plaintiff in Combs on the facts recited in the pleadings,

    to wit, that Plaintiff Walker in this ECOA case was (i) a full time employee of United

    Airlines; (ii) had several other sources of income (including rental property); (iii)

    received a monthly pension, (iv) owned an annuity valued at $340,000; and (iv) had a

    credit score of between 780 and 730.

               22. The Court first noted that it was required to review the sufficiency of

    allegations set forth in the complaint, and the documents attached or incorporated into the

    complaint, on the second element issue of credit qualification. Walker, Supra, at 6. As

    earlier noted, such factual recitals at the stage of a motion to dismiss are given great

    deference—"Under Rule 12(b)(6), the Court must accept the allegations in the complaint

    as true and make all reasonable inferences in favor of the plaintiff.” Ruiz v. Bally Total

    Fitness Holding Corp., 469 F.3d. 1 (1st Cir. 2007). The only fact missing in this case at

    bar from Walker, is the credit score, which defect is remedied in the First Amended

    Complaint. The Court also noted that it had the right to take judicial notice, if need be,

    outside the pleadings.

                                                                                    10 | P a g e
Case 3:20-cv-00848-N Document 11 Filed 06/01/20               Page 15 of 23 PageID 679



               23. The Court then accepted the pleading facts of qualification, and

    distinguished Walker from Combs in that the Plaintiff in Walker, like the Plaintiff here,

    was not a divorcee’, bankrupt, with no credit rating, had modest assets (in Walker,

    $300,000 annuity, here $15 million in real estate) and a job, holding as follows:

           To be sure, Ms. Walker might well have strengthened her pleading
           by particularizing Bank of America’s requirements for extending
           credit to an applicant in her circumstances. (see Glenn v. Wells
           Fargo Bank, N.A., No. DKC 15-3058, 2016 U.S. Dist. LEXIS
           85824, 2016 W.L. 3570274. At 5 (D.Md. July 1. 2016) (noting, in
           a decision dismissing an ECOA claim for discriminatory lending,
           that the plaintiff “offer[ed] no allegations regarding the terms of
           his credit approval, the requirements necessary for approval, or
           critically Plaintiff’s actual qualifications when he submitted each
           application.’)). I question, though, whether it would be practicable
           to require an ECOA plaintiff to detail the formula a lender will
           apply in determining whether to issue a loan to a particular
           applicant, given the likelihood that these details will be unknown
           to the applicant. Defendants, in any event, have not cited any
           authority stating that this information is in fact, required. I am
           satisfied that Ms. Walker’s allegations here are sufficient to satisfy
           the second element [ credit qualification] ….”


               24. To add insult to the injury of the allegation that Plaintiff failed to state

    minimal requirements for credit qualification, Defendant then asserts that Plaintiff has

    failed to make allegations regarding racial animus; and/or that Plaintiff’s allegations do

    not suggest similarly qualified white applicants were, in fact, granted less “onerous

    terms”. [Dkt. #7, par. 9]. These arguments are as equally disconnected from the facts and

    law of this case as the weak argument that Plaintiff made no allegations to support that it

    was a qualified borrower under the ECOA.

               25. First, a Plaintiff may prove an ECOA claim by relying on one of three

    different approaches used in the employment discrimination cases: (i) direct evidence of
                                                                                    11 | P a g e
Case 3:20-cv-00848-N Document 11 Filed 06/01/20                Page 16 of 23 PageID 680



    discrimination; (ii) disparate impact analysis; and (iii) disparate treatment analysis.

    Combs, Supra, at 3. When, as in the case here, the Plaintiff seeks to prove disparate

    treatment of discrimination without direct evidence of discrimination, but rather

    circumstantial evidence, the court analyzes the claim under the familiar McDonnell

    Douglas, Supra, burden-shifting framework. Wise v. Vilsack, 496 F. Appx. 283, 285 (4th

    Cir. 2012) (per curium). Under this framework, the plaintiff must first establish a prima

    facie case of race discrimination. Boardley, Supra, at 3. “Once this prima facie case has

    been established, there is a presumption of discrimination, and the burden shifts to the

    defendant to articulate some legitimate, non-discriminatory reason for the challenged

    employment action.” Pratt v. City of Houston, Tex., 247 F.3d 601, (5th Cir. 2001), at 606.

    (citing McDonnell Douglas, Supra, at, 802).

               26. At the “pleading stage”, “the plaintiff is under no obligation to prove

    anything.” Walker, Supra at 8. Rather, the obligation is to satisfy a claim that satisfies the

    demands of Rule 8(a)(2) of the Federal Rules of Civil Procedure requiring a pleading to

    contain “a short and plain statement of the claim showing that the pleader is entitled to

    relief”. Id. To the Walker court, that test was met when a claim was stated that was

    “plausible on its face”. Walker, Supra at 8. And, to state a claim that was plausible, the

    above three tests of ECOA had to be simply pled by specific facts, not proved. Id.

    Plaintiff easily passes this test as argued above in meeting the three elements of an ECOA

    claim, similar to the facts in Walker, Supra.

               27. Here, Defendant criticizes Plaintiff’s allegations because they “do not

    reflect any discriminatory animus.” [Doc. #7, par. 9] The plain statement of the complaint

    is that, but for Plaintiff’s race, it would never have been quoted the terms it was quoted. It
                                                                                     12 | P a g e
    Case 3:20-cv-00848-N Document 11 Filed 06/01/20                           Page 17 of 23 PageID 681



         is for this Court to find, at the close of the evidence, whether there was or was not racial

         animus. Defendant cannot cite to any authority that the source of the alleged disparate

         treatment, or whether the treatment itself was disparate, must be proved at pleading stage.

         Specific facts are alleged that but for the race of the owners of Plaintiff, they would not

         have been quoted the written terms requiring an assignment of the option agreement with

         Texas Central, valued at $3 million dollars, to secure a first lien on an existing

         indebtedness secured by property in excess of $10 million, with net assets of over

         $200,000 they would move to deposit in Defendant’s bank.

                      28. The same argument applies that Plaintiff has not alleged similarly

         qualified white applicants were, in fact, granted less “onerous terms”. The disparate

         treatment has been adequately and specifically pleaded. [Doc. #10, par. 12] As shown in

         Walker, Supra, it is not a requirement that Plaintiff plead and prove at this stage the

         alleged disparate treatment, or what the lending criteria of Defendant are, or were

         disparately applied. Rather, Defendant will have its day in court to shift the burden back

         to Plaintiff if it can demonstrate racial neutrality in its lending practices here. 1

                      29. Defendant can cite no authority that Plaintiff was required to wait to actual

         loan rejection under a statute that applies to all stages of the lending process. On the

         contrary, Plaintiffs do not need to have actually applied for a loan to engage the

         protection of the ECOA. In AmeriPro, Supra, Plaintiffs reason that “even if they did not

         actually apply, they failed to apply only because they were ‘discouraged’ from applying.”



1
 In that regard, the District Court noted in Walker, Supra, that Rule 11(b)(3) of the Federal Rules of Civil Procedure
“allows pleadings based on evidence reasonably anticipated after further investigation or discovery. Id. Whether the
decision of Defendant was actually disparate treatment based on race will be subject to this discovery test. However,
Plaintiff is entitled to its belief that the terms were disparate treatment based on the circumstantial evidence pled,
                                                                                                        13 | P a g e
  Case 3:20-cv-00848-N Document 11 Filed 06/01/20                               Page 18 of 23 PageID 682



         AmeriPro, Supra, at 708708 (Citing 12 C.F.R. § 202.4(b)). The AmeriPro court cited a

         regulation pertinent to the ECOA, known as “Regulation B,” providing ‘[a] creditor shall

         not make any oral or written statement, in advertising or otherwise, to applicants or

         prospective applicants that would discourage on a prohibited basis a reasonable person

         from making or pursuing an application.’” Id. (citing 12 C.F.R. § 202.4(b)).

                       30. In AmeriPro, Supra, Petitioner’s claims failed because, “after filing a

         Third Amended Complaint, they do not plausibly allege that they ‘applie[d]’ for a loan or

         otherwise requested credit.” Supra at 707. Similarly, Plaintiffs did not identify any

         specific AmeriPro staff they could have spoken to. Id. In AmeriPro, Plaintiffs only claim

         they “contacted and made inquiry ... as to financing a home, and that they contacted

         Defendant AmeriPro Funding during various months of the calendar years 2011 to and

         including 2014.” Id. (internal citations omitted). “These are the only allegations, broad

         and unspecific as they are, that the AmeriPro Inquirers make that are not conclusions and

         formulaic recitations of the elements of the claim.” Id.

                       31. Here, Plaintiffs have provided direct evidence of specific communication,

         on specific days, between a commercial loan officer of Defendant and Plaintiff.

         Additionally, Plaintiff did in fact apply for a loan with Defendant, with substantial

         documentation as verified in the Declaration.

                       32. Defendant cites to Pullins v. Hancock Whitney Bank, 2020 WL 14505060

         (M.D.La. 2020), and Jones v. Caliber Home Loans, Inc., 2019 WL 3366104 (M.D.La.

         2019) to support the argument that Plaintiff only offered “vague and conclusory


and if evidentiary support is not obtained after further investigation or discovery, Plaintiff recognizes its duty under
the rules not to persist with the contention.
                                                                                                           14 | P a g e
Case 3:20-cv-00848-N Document 11 Filed 06/01/20                Page 19 of 23 PageID 683



    allegations which are legally insufficient to establish a claim for disparate treatment.”

    Examination of these cases demonstrate their lack of application to the facts here.

               33. Pullins, Supra, decided an ECOA case involving a refusal of a bank to

    honor a settlement check drawn on an attorney’s account until after 24 hour waiting

    period. The fact that the attorney was the plaintiff’s sister was not a critical fact. Rather,

    the issue for the court is whether one of the three tests of ECOA—a credit transaction,

    was simply met. The Court held that a check cashing is not a credit transaction. That

    case is not authority for any proposition regarding vague and conclusory allegations

    legally insufficient to establish a claim for disparate treatment, since that would have only

    been dicta, and not the basis of a holding.

               34. Jones, Supra, is more problematic to Defendant’s claims. In Jones, a

    homeowner applied, and was granted, a refinancing. He contends that the bank switched

    the documents after his execution and applied his signature page to a document that had

    inferior terms than those that he had negotiated. He alleged that he made the first two

    elements of an ECOA action: (i) that he was a member of a protected class; (ii) that he

    applied and was qualified for a loan. For the third element, that the loan was given on

    grossly unfavorable terms because he qualified for a prime rate and was provided a sub-

    prime rate, he provided only his credit score in support. Last, as to the fourth element,

    applicable to reverse redlining cases, he did not plead that he was either intentionally

    targeted, or that the bank currently makes loans on more favorable terms to others.

               35. The premise of the holding was the distinction that the Defendant could

    not have targeted the Plaintiff, since he was the one that solicited the loan from the

    Defendant, holding:
                                                                                     15 | P a g e
Case 3:20-cv-00848-N Document 11 Filed 06/01/20                Page 20 of 23 PageID 684



          Further, Plaintiff failed to adequately plead the fourth element as Plaintiff did not
          allege that Defendant took any positive actions towards inducing him into taking
          out a loan he could not afford but argues, instead, that he reached out to
          Defendant in hopes of attaining refinancing. Because Plaintiff's allegations
          demonstrate that he sought out the loan, and Defendant did not actively induce
          him to do so, Plaintiff has failed to plead the required elements and
          cannot [*15] state a claim for reverse redlining. Any claim for reverse redlining
          is dismissed with prejudice.
    Jones at 14-15.

               36. Jones is therefore distinguished from the facts here, since the present case

    is not a “reverse-redlining” type at all, but a case involving alleged disparate terms in a

    credit transaction. Further, Plaintiff here has supplied much more than a mere “credit

    score” in support of its financial means that are substantiated in his pleadings and

    exhibits, and/or that the Court could take judicial notice, as it did in Walker, Supra.

    Plaintiff’s claims for disparate treatment are unlike Jones, Supra, and not merely based

    on speculation without any supporting foundation. Unlike the plaintiff in Iqbal, Supra,

    Plaintiff is not “merely armed with nothing more than conclusions seeking to support

    them with discovery.” Id. at 678-79.

      C. There is No Basis for Motion to Dismiss for Failure to State a Claim for Relief
                                  Under 42 U.S.C. §1981.

               37. Section 1981 provides that “[a]ll persons within the jurisdiction of the

    United States shall have the same right in every State and Territory to make and enforce

    contracts.” 42 U.S.C. § 1981(a). “Make and enforce contracts” is defined as “the making,

    performance, modification, and termination of contracts, and the enjoyment of all

    benefits, privileges, terms, and conditions of the contractual relationship.” § 1981(b). To

    establish a § 1981 claim for contractual discrimination, Plaintiffs must allege that:



                                                                                     16 | P a g e
Case 3:20-cv-00848-N Document 11 Filed 06/01/20                Page 21 of 23 PageID 685



           (1) they are members of a racial minority; (2) Defendants intended
           to discriminate on the basis of race; and (3)
           the discrimination concerned one or more of the activities
           enumerated in the statute—here, making a contract. Bellows v.
           Amoco Oil Co., 118 F.3d 268, 274 (5th Cir. 1997); Green v. State
           Bar of Tex., 27 F.3d 1083, 1086 (5th Cir. 1994). The analysis of
           discrimination claims under § 1981 is identical to the analysis of
           Title VII claims. Jones v. Robinson Prop. Grp. L.P., 427 F.3d 987,
           992 (5th Cir. 2005). Body by Cook, Inc. v. State Farm Mut. Auto.
           Ins., 869 F.3d 381, 386 (5th Cir. 2017).

               38. In Ceasar v. Wells Fargo Bank 1:18-CV-00479-MAC, 2020 WL 525384,

    at *2 (E.D. Tex. Jan. 31, 2020),the District Court has explained, “the court must accept

    the facts alleged in the complaint as true, [Plaintiff] has alleged a plausible violation of §

    1981.” (citations excluded) The court explained the facts that led to Plaintiff’s success in

    his initial complaint:

               Wells Fargo denied him a personal loan several times. [Dkt. #1, par.
               2.] In response to Wells Fargo’s motion to dismiss, Ceasar argues that
               Wells Fargo denied him loans based upon his age (66 years old) and
               race because he applied for loans on more than one occasion, was
               qualified for the loans, but denied credit despite his qualifications. Dkt.
               #21, par. 6. Therefore, Ceasar alleges that he was “treated differently”
               than others in Wells Fargo’s lending practices.


    Id. The Eastern District of Texas ruled that, based upon these allegations, “which are

    construed as true, the court finds that Ceasar has sufficiently alleged an ECOA claim.” Id.

    (see In re Katrina Beaches Litig., 495 F.3d 191, 205 (5th Cir. 2007) (quoting Martin K.

    Eby Constr. Co. v. DART, Supra.)

               39. Plaintiff’s §1981 argument is identical to the arguments raised under

    ECOA issue. For the same reasons as asserted in the ECOA analysis, Defendants claims

    that the cause of action under this statute, identical to the statutory requirements and

    pleading regime of ECOA, should be dismissed should fail.
                                                                                     17 | P a g e
Case 3:20-cv-00848-N Document 11 Filed 06/01/20               Page 22 of 23 PageID 686



   D. Plaintiff Agrees and has by Amendment Dropped Claims under 42 U.S.C. §1983,
      42 U.S.C., §200e; 42 U.S.C. §3602(i); 42 U.S.C. §3614, the Texas Commission on
                    Human Rights Act (Tex. Lab. Code §§21.001, et seq.

                40. Plaintiff agrees, after careful review of authorities cited and its own

    further research, with Defendant that the above causes of action with respect to the causes

    of action here should be dismissed, primarily because they are redundant to Plaintiff’s

    case. Rather than suffer dismissal, Plaintiff has amended its complaint to drop the quoted

    statutes as a basis for relief.


                   E. Plaintiff Does Not State a Claim for Declaratory Relief.

            Likewise, Plaintiff has removed the request for Declaratory Relief from its First

    Amended Petition.

                                 III. PRAYER FOR RELIEF

                WHEREFORE, ALL PREMISES, Movant prays that the Court order deny the

    Motion to Dismiss, and for such other and further relief to which it may be entitled.



                                                         Respectfully Submitted


                                                         /s/ Kevin S. Wiley, Sr.
                                                         THE WILEY LAW GROUP, PLLC
                                                         Kevin S. Wiley, Sr.
                                                         State Bar No. 21470700
                                                         325 N. St. Paul Street, Suite 2250
                                                         Dallas, Texas 75201
                                                         Email: kwiley@wileylawgroup.com
                                                         Office: (214) 954-9905
                                                         Mobile: (214) 537-9572
                                                         Fax: (972) 449-5717




                                                                                   18 | P a g e
 Case 3:20-cv-00848-N Document 11 Filed 06/01/20                     Page 23 of 23 PageID 687



                              CERTIFICATE OF CONFERENCE

       I certify that I have attempted to discuss this motion to dismiss by agreement, and the

attorney for the Defendant has not agreed to the relief requested.



                                                                       /s/Kevin S. Wiley, Sr.




                              CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the above and foregoing has been served on the

counsel to the defendant to the address below:




Tom (“Trey”) Hill Crawford, III
Texas State Bar No. 24059623
tcrawford@cwl.law
Jason T. Weber
Texas State Bar No. 24075251
jweber@cwl.law

CRAWFORD, WISHNEW & LANG PLLC
1700 Pacific Avenue, Suite 2390
Dallas, Texas 75201
Telephone: (214) 817-4500
Facsimile: (214) 817-4509
Counsel for Defendants TXRB Holdings, Inc.
and Texas Republic Bank, N.A.
                                                                       /s/Kevin S. Wiley, Sr.




                                                                                         19 | P a g e
